Exhibit 10.1

DUKE REALTY CORPORATION

2015 LONG-TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. Purpose. The purpose of the Duke Realty Corporation 2015 Long-Term
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Duke Realty Corporation (the “Company”), by linking the personal interests of
employees, officers, directors and consultants of the Company or any Affiliate
(as defined below) to those of Company stockholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award, Other
Stock-Based Award, Performance-Based Cash Award, or any other right or interest
relating to Stock or cash, granted to a Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, on-line or other non-paper Award Certificates, and the use of
electronic, on-line or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of Continuous Status as
a Participant shall have the meaning assigned such term in the employment,
consulting, severance or similar agreement, if any, between such Participant and
the Company or an Affiliate, provided, however that if there is no such
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee or the



--------------------------------------------------------------------------------

Board: (i) the willful and continued failure of the Participant to perform his
or her required duties as an officer, employee, director or consultant of the
Company or any Affiliate, (ii) any action by the Participant that involves
willful misfeasance or gross negligence, (iii) the requirement of or direction
by a federal or state regulatory agency that has jurisdiction over the Company
or any Affiliate to terminate the Continuous Status as a Participant of the
Participant, (iv) the conviction of the Participant of the commission of any
criminal offense that involves dishonesty or breach of trust, or (v) any
intentional breach by the Participant of a material term, condition or covenant
of any agreement between the Participant and the Company or any Affiliate.

(f) “Change in Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of either (A) 25% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 25% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a Subsidiary of the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Entity”) in substantially the same proportions as their ownership,
immediately



--------------------------------------------------------------------------------

prior to such Reorganization, Sale or Acquisition, of the outstanding Company
Common Stock and the outstanding Company Voting Securities, as the case may be,
and no person (other than (x) the Company or any Subsidiary of the Company,
(y) the Surviving Entity or its ultimate parent corporation, or (z) any employee
benefit plan (or related trust) sponsored or maintained by any of the foregoing
is the beneficial owner, directly or indirectly, of 25% or more of the total
common stock or 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and at least a
majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) the general partnership interest owned by the Company and its Subsidiaries
in DRLP is reduced to a level below 50%.

Notwithstanding the foregoing, for any Awards that constitute nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code, Change
in Control shall mean any “change in control event” as such term is defined in
Section 409A of the Code, without giving effect to any elective provisions that
may be available under such definition.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such Section or regulation.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means Duke Realty Corporation, an Indiana corporation, or any
successor corporation.

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or director of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option, “Continuous Status as a Participant” means the
absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations. Continuous Status as a Participant shall not be considered
interrupted in the case of any short-term disability or leave of absence
authorized in writing by the Company prior to its commencement; provided,
however, that for purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Whether military, government or other service or other leave of
absence shall constitute a termination of Continuous Status as a Participant
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Awards that constitute nonqualified deferred
compensation within the meaning of Section 409A(d) of the Code, (i) the
determination of a leave of absence must comply with the requirements of a “bona
fide



--------------------------------------------------------------------------------

leave of absence” as provided in Treas. Reg. Section 1.409A-1(h), and
(ii) Continuous Status as a Participant shall mean the absence of any
“separation from service” within the meaning given such term in Section 409A of
the Code, without giving effect to any elective provisions that may be available
under such definition.

(k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(l) “Deferred Stock Unit” means a right granted to a Participant under Article
11 to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

(m) “Disability” or “Disabled” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. Notwithstanding the
foregoing, for any Awards that constitute nonqualified deferred compensation
within the meaning of Section 409A(d) of the Code, Disability has the meaning
given such term in Section 409A of the Code, without giving effect to any
elective provisions that may be available under such definition. In the event of
a dispute, the determination whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

(n) “Dividend Equivalent” means a right granted with respect to an Award
pursuant to Article 12.

(o) “DRLP” means Duke Realty Limited Partnership, an Indiana limited partnership
of which the Company is the sole general partner.

(p) “DRLP Units” means limited partnership interests in DRLP that may be
exchanged or redeemed for Shares on a one-for-one basis, or any profits interest
in DRLP that may be exchanged or converted into such limited partnership
interests.

(q) “Effective Date” has the meaning assigned such term in Section 3.1.

(r) “Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.

(s) “Exchange” means the New York Stock Exchange or any other national
securities exchange on which the Stock may from time to time be listed or
traded.

(t) “Fair Market Value,” on any date, means (i) if the Stock is listed on the
New York Stock Exchange, the per share closing sales price for the Stock on the
New York Stock Exchange on such date or, in the absence of reported sales on
such date, the closing sales price on the immediately preceding date on which
sales were reported, or (ii) if the Stock is not listed on the New York Stock
Exchange, but is listed on another securities exchange, the closing sales price
on such exchange on such date or, in the absence of reported sales on such date,
the closing sales price on the immediately preceding date on which sales were
reported, or (iii) if the Stock is not listed on the New York Stock Exchange or
any other securities exchange, the mean between the bid and offered prices as



--------------------------------------------------------------------------------

quoted by the applicable interdealer quotation system for such date, provided
that if it is determined that the fair market value is not properly reflected by
such quotation, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with Code
Section 409A.

(u) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock or DRLP Units (or at the
discretion of the Committee, settled in cash valued by reference to Stock
value).

(v) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

(w) “Good Reason” after a Change in Control means, without the Participant’s
prior written consent: (i) a forced move to a location more than 60 miles from
the Participant’s place of business immediately prior to the Change in Control;
or (ii) a material reduction in the Participant’s base salary and/or annual
incentive bonus target as compared to that in effect immediately prior to the
Change in Control. A Participant may not resign for Good Reason without
providing the employer written notice of the grounds that the Participant
believes constitute Good Reason and giving the employer at least 30 days after
such notice to cure and remedy the claimed event of Good Reason.

(x) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(y) “Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director within the meaning of
Section 303A of the New York Stock Exchange Listed Company Manual, or otherwise
under the applicable rules of the Exchange on which the Shares are listed, (b) a
“non-employee” director under Rule 16b-3 of the 1934 Act, and (c) an “outside”
director under Section 162(m) of the Code.

(z) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

(aa) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(bb) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(cc) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(dd) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(ee) “Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 14.5
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.



--------------------------------------------------------------------------------

(ff) “Performance Award” means a Performance Share or Performance Unit or
Performance-Based Cash Award granted pursuant to Article 9.

(gg) “Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.

(hh) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares or DRLP
Units to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.

(ii) “Performance Unit” means a right granted to a Participant under Article 9
to a unit valued by reference to a designated amount of cash or property other
than Shares, including DRLP Units, to be paid to the Participant upon
achievement of such performance goals as the Committee establishes with regard
to such Performance Unit.

(jj) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(kk) “Plan” means the Duke Realty Corporation 2015 Long-Term Incentive Plan, as
amended from time to time.

(ll) “Qualified Performance-Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 14.10(b), or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

(mm) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.10(b) upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(nn) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(oo) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

(pp) “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate, other than for Cause, on or after the age of 55 years,
provided that unless otherwise determined by the Committee, as of the date of
termination of the Participant’s employment, the sum of (i) the number of whole
years of the Participant’s employment with the Company, any Affiliate and any
company or business acquired by the Company or an Affiliate via a merger, share
purchase, asset purchase or similar transaction, plus (ii) the Participant’s
age, totals at least 65 years.

(qq) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.



--------------------------------------------------------------------------------

(rr) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution with respect to the Shares (whether or not pursuant
to Article 15), the term “Shares” shall also include any shares of stock or
other securities that are substituted for Shares or into which Shares are
adjusted.

(ss) “Stock” means the $.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

(tt) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8.

(uu) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(vv) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(ww) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. Effective Date. The Plan, as amended and restated, shall be effective as of
the date that it is approved by the stockholders of the Company (the “Effective
Date”).

3.2. Termination of Plan. Unless earlier terminated as provided herein, the Plan
shall terminate on the tenth anniversary of the Effective Date or, if the
stockholders of the Company approve an amendment to the Plan that increases the
number of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.

ARTICLE 4

ADMINISTRATION

4.1. Committee. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Executive Compensation Committee of the Board is designated as the
Committee to administer the Plan. The Board may



--------------------------------------------------------------------------------

reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.

4.2. Action and Interpretations by the Committee. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

4.3. Authority of Committee. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares, DRLP
Units or dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award, not inconsistent with the
provisions of the Plan, granted under the Plan, including but not limited to,
the exercise price, grant price, or purchase price, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines;

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(g) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;



--------------------------------------------------------------------------------

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Certificate as provided herein; and

(l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

Notwithstanding anything to the contrary in this Article 4, grants of Awards to
Non-Employee Directors hereunder shall (i) be subject to the applicable award
limits set forth in Section 5.4 hereof, and (ii) be made only in accordance with
the terms, conditions and parameters of a plan, program or policy for the
compensation of Non-Employee Directors as in effect from time to time that is
approved and administered by a committee of the Board consisting solely of
Independent Directors.

4.4. Delegation.

(a) Administrative Duties. The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.

(b) Special Committee. The Board or the Committee may, by resolution, expressly
delegate to a special committee, consisting of one or more directors who may but
need not be officers of the Company, the authority, within specified parameters
as to the number and terms of Awards, to (i) designate officers, employees
and/or consultants of the Company or any of its Affiliates to be recipients of
Awards under the Plan, and (ii) to determine the number of such Awards to be
granted to any such Participants; provided that a limit on the total number or
dollar value of Awards to be granted to any such Participants shall be approved
in advance by the Board or the Committee and provided further that such
delegation of duties and responsibilities to such special committee may not be
made with respect to the grant of Awards to eligible participants (a) who are
subject to Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the
Grant Date are reasonably anticipated to be become Covered Employees during the
term of the Award. The acts of such delegates shall be treated hereunder as acts
of the Board and such delegates shall report regularly to the Board and the
Committee regarding the delegated duties and responsibilities and any Awards so
granted.

4.5. Award Certificates. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. Number of Shares. Subject to adjustment as provided in Section 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be (i) 6,000,000, plus (ii) the
number of Shares reserved but unissued under the Company’s Amended and Restated
2005 Long-Term Incentive Plan, as amended (the “Prior



--------------------------------------------------------------------------------

Plan”), and (iii) the number of Shares underlying awards outstanding as of the
Effective Date under the Prior Plan that thereafter terminate or expire
unexercised, or are cancelled, forfeited or lapse for any reason; provided that,
as of the Effective Date, no further awards shall be made pursuant to the Prior
Plan. The maximum number of Shares that may be issued upon exercise of Incentive
Stock Options granted under the Plan shall be 6,000,000.

5.2. Share Counting. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve or otherwise treated in accordance with subsections (a) through
(g) of this Section 5.2.

(a) Shares subject to Awards settled in cash shall be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(b) The full number of Shares subject to an Option shall count against the
number of Shares remaining available for issuance pursuant to Awards made under
the Plan, even if the exercise price of an Option, or the related tax
withholding requirements, is satisfied through net-settlement or by delivering
Shares to the Company (by either actual delivery or attestation).

(c) Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than the net number of Shares
actually delivered upon exercise) shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan, even
if the related tax withholding requirements are satisfied through net-settlement
or by delivering Shares to the Company (by either actual delivery or
attestation).

(d) Shares withheld from an Award or delivered by a Participant to satisfy tax
withholding requirements (by either actual delivery or attestation) for Full
Value Awards shall be added back the share reserve as of the withholding date
and again be available for issuance pursuant to Awards granted under the Plan.

(e) To the extent that all or a portion of an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based vesting requirements or to achieve performance goals, any
unissued or forfeited Shares subject to the Award will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards made under
the Plan.

(f) Substitute Awards made pursuant to Section 14.12 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under
Section 5.1.

(g) Subject to applicable Exchange requirements, shares available under a
shareowner-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards made to individuals who were not employees of the Company or
its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

5.3. Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. Limitation on Awards. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

(a) Options. The maximum number of Shares with respect to one or more Options
that may be granted during any one calendar year under the Plan to any one
Participant shall be 500,000.



--------------------------------------------------------------------------------

(b) SARs. The maximum number of Shares with respect to one or more SARs that may
be granted during any one calendar year under the Plan to any one Participant
shall be 500,000.

(c) Performance Awards. With respect to any one calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards that are
intended to qualify for the Section 162(m) Exemption and are payable in cash or
property other than Shares shall be $5,000,000, and (ii) the maximum number of
Shares that may be paid to any one Participant for Performance Awards that are
intended to qualify for the Section 162(m) Exemption and are payable in Stock
shall be 500,000 Shares. For purposes of applying these limits in the case of
multi-year performance periods, the amount of cash or property or number of
Shares deemed paid with respect to any one calendar year is the total amount
payable or Shares earned for the performance period divided by the number of
calendar years in the performance period. With respect to any election to defer
the payment of Full Value Awards or Performance-Based Cash Awards to a later
date, any Shares, Share equivalents, DRLP Units or cash payments made to a
Participant in excess of the amounts payable at the time of the deferral shall
not be subject to the above limitations, provided that the additional amount
paid is based either on a reasonable rate of interest or one or more
predetermined actual investments in accordance with Treasury Regulation
1.162-27(e)(2)(iii)(B).

(d) Awards to Non-Employee Directors. The maximum aggregate Fair Market Value of
the Shares associated with any Award granted under the Plan in any 12-month
period to any one Non-Employee Director, determined as of the Grant Date of any
such Award, shall be $500,000.

ARTICLE 6

ELIGIBILITY

6.1. General. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code. Eligible Participants who are service providers to an
Affiliate may be granted Options or SARs under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

ARTICLE 7

STOCK OPTIONS

7.1. General. The Committee is authorized to grant Options to Participants
subject to terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall establish, including the following:

(a) Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option (other than an Option issued as a substitute Award pursuant to
Section 14.12) shall not be less than the Fair Market Value as of the Grant
Date.

(b) Prohibition on Repricing. Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may



--------------------------------------------------------------------------------

not be reduced, directly or indirectly, (ii) an Option may not be cancelled in
exchange for other Awards or Options or SARs with an exercise or base price that
is less than the exercise price of the original Option, or otherwise, and
(iii) the Company may not repurchase an Option for value (in cash or otherwise)
from a Participant if the current Fair Market Value of the Shares underlying the
Option is lower than the exercise price per share of the Option.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d), and may include in the Award Certificate a provision that an
Option that is otherwise exercisable and has an exercise price that is less than
the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term by means of a “net
exercise,” thus entitling the optionee to Shares equal to the intrinsic value of
the Option on such exercise date, less the number of Shares required for tax
withholding. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Except (i) under certain circumstances contemplated by
Section 14.9, (ii) with respect to substitute awards granted under
Section 14.12, or (iii) as may be set forth in an Award Certificate with respect
to death, Disability or Retirement of a Participant, Options subject solely to
continued employment requirements shall be subject to a vesting period of not
less than three years from the Grant Date (but permitting pro-rata vesting over
such time).

(d) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised,
(iv) broker-assisted market sales, or (iv) any other “cashless exercise”
arrangement.

(e) Exercise Term. In no event may any Option granted under the Plan be
exercisable for more than ten years after the Grant Date.

(f) No Deferral Feature. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(g) No Dividend Equivalents. No Option shall provide for Dividend Equivalents.

7.2. Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of
Section 422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.



--------------------------------------------------------------------------------

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. Grant of Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants subject to such terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall establish, including the
following:

(a) Right to Payment. Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive, for each Share with respect to which the SAR
is being exercised, the excess, if any, of:

 

  (1) The Fair Market Value of one Share on the date of exercise; over

 

  (2) The base price of the SAR, as determined by the Committee, which (other
than a SAR issued as a substitute Award pursuant to Section 14.12), shall not be
less than the Fair Market Value of one Share on the Grant Date.

(b) No Deferral Feature. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, and may include in
the Award Certificate a provision that a SAR that is otherwise exercisable and
has a base price that is less than the Fair Market Value of the Stock on the
last day of its term will be automatically exercised on such final date of the
term, thus entitling the holder to cash or Shares equal to the intrinsic value
of the SAR on such exercise date, less the cash or number of Shares required for
tax withholding. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of a SAR may be
exercised or vested. Except (i) under certain circumstances contemplated by
Section 14.9, (ii) with respect to substitute awards granted under
Section 14.12, or (iii) as may be set forth in an Award Certificate with respect
to death, Disability or Retirement of a Participant, SARs subject solely to
continued employment requirements shall be subject to a vesting period of not
less than three years from the Grant Date (but permitting pro-rata vesting over
such time).

(d) Exercise Term. In no event may any SAR granted under the Plan be exercisable
for more than ten years after the Grant Date.

(e) No Dividend Equivalents. No SAR shall provide for Dividend Equivalents.

(f) Prohibition on Repricing. Except as otherwise provided in Article 15,
without the prior approval of stockholders of the Company: (i) the base price of
a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for other Awards or Options or SARs with an exercise or
base price that is less than the exercise price of the original SAR, or
otherwise, and (iii) the Company may not repurchase a SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the SAR is lower than the base price per share of the SAR.

(g) Other Terms. All awards of SARs shall be evidenced by an Award Certificate.
Subject to the terms of this Article 8, the terms, methods of exercise, methods
of settlement, form of consideration payable in settlement, and any other terms
and conditions of any SAR shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Certificate.



--------------------------------------------------------------------------------

ARTICLE 9

PERFORMANCE AWARDS

9.1. Grant of Performance Awards. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, subject to Section 5.4, and to
designate the provisions of such Performance Awards as provided in Section 4.3.
All Performance Awards shall be evidenced by an Award Certificate or a written
program established by the Committee, pursuant to which Performance Awards are
awarded under the Plan under uniform terms, conditions and restrictions set
forth in such written program.

9.2. Performance Goals. The Committee may establish performance goals for
Performance Awards which may be based on any performance criteria selected by
the Committee. Such performance criteria may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, an Affiliate or a division, region, department or function
within the Company or an Affiliate. The length of a performance period shall be
determined by the Committee; provided, however, that a performance period shall
not be shorter than 12 months. If the Committee determines that a spin-off,
change in the business, operations, corporate structure or capital structure of
the Company or the manner in which the Company or an Affiliate conducts its
business, or other events or circumstances render performance goals to be
unsuitable, the Committee may modify such performance goals in whole or in part,
as the Committee deems appropriate. If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee. The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award if
the recipient of such award (a) was a Covered Employee on the date of the
proposed modification, adjustment, change or elimination of the performance
goals or performance period, or (b) in the reasonable judgment of the Committee,
may be a Covered Employee on the date the Performance Award is expected to be
paid.

9.3. Right to Payment. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares or DRLP Units, variable under conditions specified in the Award, or
the equivalent cash value, if the performance goals established by the Committee
are achieved and the other terms and conditions thereof are satisfied. The grant
of a Performance Unit to a Participant will entitle the Participant to receive
at a specified later time a specified dollar value, which may be settled in cash
or other property, including Shares or DRLP Units, variable under conditions
specified in the Award, if the performance goals in the Award are achieved and
the other terms and conditions thereof are satisfied. The grant of a
Performance-Based Cash Award to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash variable
under conditions specified in the Award, if the performance goals in the Award
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the value of the Performance Awards that will
be paid to the Participant.

9.4. Other Terms. Performance Awards may be payable in cash, Stock, DRLP Units
or other property, and have such other terms and conditions as determined by the
Committee and



--------------------------------------------------------------------------------

reflected in the Award Certificate. For purposes of determining the number of
Shares to be used in payment of a Performance Award denominated in cash but
payable in whole or in part in Shares or Restricted Stock, the number of Shares
to be so paid will be determined by dividing the cash value of the Award to be
so paid by the Fair Market Value of a Share on the date of determination by the
Committee of the amount of the payment under the Award, or, if the Committee so
directs, the date immediately preceding the date the Award is paid.

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

10.1. Grant of Restricted Stock and Restricted Stock Units. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

10.2. Issuance and Restrictions. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock or Dividend Equivalents on the Restricted Stock units). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, the Participant shall have all of the
rights of a stockholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units.

10.3. Forfeiture. Except (i) under certain circumstances contemplated by
Section 14.9, (ii) with respect to substitute awards granted under
Section 14.12, or (iii) as may be set forth in an Award Certificate with respect
to death, Disability or Retirement of a Participant, Restricted Stock Awards and
Restricted Stock Unit Awards subject solely to continued employment requirements
shall be subject to a restriction period of not less than one year from the
Grant Date (but permitting pro-rata vesting over such time). Except as otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
immediately after termination of Continuous Status as a Participant during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock or Restricted Stock
Units that are at that time subject to restrictions shall be forfeited.

10.4. Delivery of Restricted Stock. Shares of Restricted Stock shall be
delivered to the Participant as of the Grant Date either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

ARTICLE 11

DEFERRED STOCK UNITS

11.1. Grant of Deferred Stock Units. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the



--------------------------------------------------------------------------------

Committee. Deferred Stock Units shall entitle the Participant to receive Shares
of Stock (or the equivalent value in cash or other property if so determined by
the Committee) at a future time as determined by the Committee, or as determined
by the Participant within guidelines established by the Committee in the case of
voluntary deferral elections. An Award of Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms and conditions
applicable to the Award.

ARTICLE 12

DIVIDENDS AND DIVIDEND EQUIVALENTS

12.1. Grant of Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents with respect to Full Value Awards granted hereunder (and
actual dividends with respect to Restricted Stock granted hereunder), subject to
such terms and conditions as may be selected by the Committee. Dividend
Equivalents shall entitle the Participant to receive payments equal to ordinary
cash dividends or distributions with respect to all or a portion of the number
of Shares subject to a Full Value Award, as determined by the Committee.

With respect to Full Value Awards that are not Performance Awards, the Committee
may provide that Dividend Equivalents (and actual dividends with respect to
Restricted Stock) be paid or distributed when accrued or be deemed to have been
reinvested in additional Shares or units or otherwise reinvested (subject to
Share availability under Section 5.1 hereof).

With respect to Full Value Awards that are Performance Awards, Dividend
Equivalents (or actual dividends with respect to Restricted Stock) shall, as
provided in the Award Certificate, either (i) be reinvested in the form of
additional Shares or units equivalent to Shares, which shall be subject to the
same performance and vesting provisions as provided for the host Performance
Award, or (ii) be credited by the Company to an account for the Participant and
accumulated without interest until the date upon which the host Award becomes
earned and vested. Dividend Equivalents (and actual dividends with respect to
Restricted Stock) credited to a Participant’s account with respect to vested
Performance Awards shall be distributed to the Participant at the same time as
the distribution of cash or Shares under the host Performance Award. A
Participant shall have no right to Dividend Equivalents or dividends accumulated
with respect to Performance Awards that are forfeited, and any such unearned
Dividend Equivalents or dividends will be reconveyed to the Company without
further consideration or any act or action by the Participant. Unless otherwise
provided in the applicable Award Certificate, Dividend Equivalents paid on Full
Value Awards that are not Performance Awards, and dividends paid on Restricted
Stock awards that not Performance Awards, will be paid or distributed to the
Participant no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such Dividends Equivalents or dividends is no longer subject to a substantial
risk of forfeiture.

Notwithstanding the foregoing, up to 10% of the Dividend Equivalents pertaining
to a Performance Award payable in DRLP Units may be paid in cash to the
Participant prior to the date upon which such award becomes earned and vested,
and such Dividend Equivalents will be not be required to be reconveyed to the
Company.

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. Grant of Stock or Other Stock-based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are



--------------------------------------------------------------------------------

payable in, valued in whole or in part by reference to, or otherwise based on or
related to Shares or other property, as deemed by the Committee to be consistent
with the purposes of the Plan, including without limitation Shares awarded
purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, DRLP Units, other rights
convertible or exchangeable into Shares, and Awards valued by reference to book
value of Shares or the value of securities of or the performance of specified
Parents or Affiliates (“Other Stock-Based Awards”). Such Other Stock-Based
Awards shall also be available as a form of payment in the settlement of other
Awards granted under the Plan (other than Options or SARs). The Committee shall
determine the terms and conditions of such Other Stock-Based Awards. Except
(i) under certain circumstances contemplated by Section 14.9, (ii) with respect
to substitute awards granted under Section 14.12, or (iii) as may be set forth
in an Award Certificate with respect to death, Disability or Retirement of a
Participant, Other Stock-Based Awards subject solely to continued employment
restrictions shall be subject to restrictions imposed by the Committee for a
period of not less than one year from the Grant Date (but permitting pro-rata
vesting over such time); provided that such restrictions shall not be applicable
to grants of Other Stock-Based Awards in payment of Performance Awards pursuant
to Article 9 or grants of Other Stock-Based Awards granted in lieu of cash or
other compensation.

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. Award Certificates. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

14.2. Term of Award. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or SAR exceed a period of ten years from its Grant Date (or, with respect
to an Incentive Stock Option granted to a Participant who, at the Grant Date,
owns stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company or any Parent or Subsidiary, five years
from its Grant Date).

14.3. Form of Payment for Awards. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or (other than
Options or SARs) on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee; provided, that any
payment or transfer elected to be made on a deferred basis must be in accordance
with the election provisions and all other requirements of one of the Company’s
then-existing deferred compensation plans that would be applicable to such
Participant.

14.4. Limits on Transfer. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant without stockholder
approval other than by will or the laws of descent and distribution or, except
in the case of an Incentive Stock Option, pursuant to a domestic relations order
that would satisfy Section 414(p)(1)(A) of the Code if such Section applied to
an Award under the Plan. Notwithstanding the foregoing, the Committee may (but
need not), without stockholder approval, permit the transfer of Nonqualified



--------------------------------------------------------------------------------

Stock Options by an optionee to: (i) the spouse, child or grandchildren of the
optionee (“Immediate Family Members”); (ii) a trust or trusts for the exclusive
benefit of Immediate Family Members; or (iii) a partnership or limited liability
company in which the optionee and/or the Immediate Family Members are the only
equity owners (collectively, “Eligible Transferees”); provided that, in the
event the Committee permits the transferability of Nonqualified Stock Options
granted to an optionee, the Committee may subsequently, in its discretion,
restrict the ability of the optionee to transfer Nonqualified Stock Options
granted to the optionee thereafter. An option that is transferred to an
Immediate Family Member shall not be transferable by such Immediate Family
Member, except for any transfer by such Immediate Family Member’s will or by the
laws of descent and distribution upon the death of such Immediate Family Member.
Incentive Stock Options granted under the Plan shall be nontransferable.

In the event that the Committee, in its sole discretion, permits the transfer of
Nonqualified Stock Options by an optionee to an Eligible Transferee under this
Section 14.4, the options transferred to the Eligible Transferee must be
exercised by such Eligible Transferee and, in the event of the death of such
Eligible Transferee, by such Eligible Transferee’s executor or administrator
only in the same manner, to the same extent and under the same circumstances
(including, without limitation, the time period within which the options must be
exercised) as the optionee or, in the event of the optionee’s death, the
executor or administrator of the optionee’s estate, could have exercised such
options. The optionee, or in the event of optionee’s death, the optionee’s
estate, shall remain liable for all federal, state, city and local taxes
applicable upon the exercise of a Nonqualified Stock Option by an Eligible
Transferee.

14.5. Beneficiaries. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Company.

14.6. Stock Trading Restrictions. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

14.7. Treatment Upon Death. Except as otherwise provided in the Award
Certificate or any special Plan document governing an Award, upon a
Participant’s death during his or her Continuous Status as a Participant, all of
such Participant’s outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully exercisable, and all time-based
vesting restrictions on the Participant’s outstanding Awards shall lapse. In
addition, with respect to any Awards containing performance-based criteria that
have not been met as of the date of termination due to the Participant’s death,
the performance-based Award shall be payable to the Participant within thirty
(30) days after the date on which the Award would have been paid if the
Participant’s service had not terminated due to death, and shall be based on
actual performance during the period. Any Awards shall thereafter continue or
lapse in accordance with



--------------------------------------------------------------------------------

the other provisions of the Plan and the Award Certificate; provided, however,
that any Awards in the nature of rights that may be exercised shall remain
exercisable until the earlier of the original expiration of the Award or two
years after the Participant’s death. To the extent that this Section 14.7 causes
Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonstatutory Stock
Options.

14.8. Treatment Upon Disability. Except as otherwise provided in the Award
Certificate or any special Plan document governing an Award, upon termination of
employment due to a Participant’s Disability, all of such Participant’s
outstanding Options, SARs, and other Awards in the nature of rights that may be
exercised shall become fully exercisable, and all time-based vesting
restrictions on the Participant’s outstanding Awards shall lapse. In addition,
with respect to any Awards containing performance-based criteria that have not
been met as of the date of termination due to the Participant’s Disability, the
performance-based Award shall be payable to the Participant within thirty
(30) days after the date on which the Award would have been paid if the
Participant’s service had not terminated due to Disability, and shall be based
on actual performance during the period. Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate; provided, however, that any Awards in the nature of rights that may
be exercised shall remain exercisable until the earlier of the original
expiration of the Award or two years following the date of termination due to
the Participant’s Disability. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options. If any
Incentive Stock Option is not exercised within one year after the date of
termination due to Disability, it shall be deemed to be a Nonstatutory Stock
Option.

14.9. Treatment Upon a Change in Control. The provisions of this Section 14.9
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

(a) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within one year after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) all time-based
vesting restrictions on his or her outstanding Awards shall lapse, and (iii) the
Participant’s performance-based Awards that were outstanding immediately prior
to effective time of the Change in Control shall vest based upon assumed or
actual performance, as provided in the Award Certificates or any special Plan
documents or separate agreements governing the Awards. Any Awards shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Code Section 422(d),
the excess Options shall be deemed to be Nonstatutory Stock Options.

(b) Awards Not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control: (i) outstanding Options, SARs, and other Awards in
the nature of rights that may be exercised shall become fully exercisable,
(ii) time-based vesting restrictions on outstanding Awards shall lapse, and
(iii) the performance-based Awards that were outstanding immediately prior to
effective time of the Change in Control shall vest based upon assumed or actual
performance, as provided in the Award Certificates or any special Plan documents
or separate agreements governing the Awards.



--------------------------------------------------------------------------------

Any Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.”

14.10. Qualified Performance-Based Awards.

(a) The provisions of the Plan are intended to ensure that all Options and SARs
granted hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

(b) When granting any other Award, the Committee may designate such Award as a
Qualified Performance-Based Award, based upon a determination that the recipient
is or may be a Covered Employee with respect to such Award, and the Committee
wishes such Award to qualify for the Section 162(m) Exemption. If an Award is so
designated, the Committee shall establish performance goals for such Award
within the time period prescribed by Section 162(m) of the Code based on one or
more of the following Qualified Business Criteria, which may be expressed in
terms of Company-wide objectives or in terms of objectives that relate to the
performance of an Affiliate or a division, region, department or function within
the Company or an Affiliate:

 

  •   Revenue

 

  •   Sales

 

  •   Profit (net profit, gross profit, operating profit, economic profit,
profit margins or other corporate profit measures)

 

  •   Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

  •   Funds from Operations (“FFO”) as defined by the National Association of
Real Estate Investment Trusts (“NAREIT”), or a similar performance measure
adopted by NAREIT

 

  •   Adjusted Funds from Operations (FFO as adjusted for certain specified
income, expense or cash flow amounts that are not considered in the computation
of FFO)

 

  •   Net income (before or after taxes, operating income or other income
measures)

 

  •   Cash (cash flow, cash generation or other cash measures)

 

  •   Stock price or performance

 

  •   Growth in annualized dividends per share to common stockholders

 

  •   Total stockholder return (stock price appreciation plus reinvested
dividends divided by beginning share price)

 

  •   Return measures (including, but not limited to, return on assets, capital,
equity, or sales, and cash flow return on assets, capital, equity, or sales)

 

  •   Balance sheet and operating leverage metrics

 

  •   Market share

 

  •   Volume of asset acquisitions or dispositions

 

  •   Occupancy rates of real estate rental properties

 

  •   Volume of lease transactions



--------------------------------------------------------------------------------

  •   Volume and/or profitability of real estate developments

 

  •   Volume and/or profitability of construction contracts

 

  •   Debt or capital raising transactions (debt or equity placements and joint
venture transactions)

 

  •   Improvements in capital structure

 

  •   Expenses (expense management, expense ratio, expense efficiency ratios or
other expense measures)

 

  •   Business expansion or consolidation (acquisitions and divestitures)

 

  •   Internal rate of return or increase in net present value

 

  •   Working capital targets relating to inventory and/or accounts receivable

 

  •   Planning accuracy (as measured by comparing planned results to actual
results)

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of a specially-created performance index that disappears
during a measurement period shall be disregarded for the entire measurement
period. Performance goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Unless otherwise provided in the
Award Certificate, performance goals that are based upon earnings per share or
FFO shall be calculated without regard to any change in accounting standards or
definitions that may be required by the Financial Accounting Standards Board,
the Securities and Exchange Commission or the National Association of Real
Estate Investment Trusts.

(c) Each Qualified Performance-Based Award (other than a market-priced Option or
SAR) shall be earned, vested and payable (as applicable) only upon the
achievement of performance goals established by the Committee based upon one or
more of the Qualified Business Criteria, together with the satisfaction of any
other conditions, such as continued employment, as the Committee may determine
to be appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon a Change in Control. The Committee has the right, in
connection with the grant of a Qualified Performance-Based Award, to exercise
negative discretion to determine that the portion of such Award actually earned,
vested and/or payable (as applicable) shall be less than the portion that would
be earned, vested and/or payable based solely upon application of the applicable
performance goals.

(d) The Committee may provide in any Qualified Performance-Based Award, at the
time the performance goals are established, that any evaluation of performance
shall exclude or otherwise objectively adjust for any specified event that
occurs during a performance period, including by way of example but without
limitation the following: (a) asset write-downs or impairment charges;
(b) Company stock or debt buybacks, (c) litigation or claim judgments or
settlements; (d) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (e) accruals for
reorganization and restructuring programs; (f) extraordinary nonrecurring items
as described in Accounting Principles Board



--------------------------------------------------------------------------------

Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (g) acquisitions or divestitures;
(h) foreign exchange gains and losses; and (i) a spin-off of a division of the
Company. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.

(e) Any payment of a Qualified Performance-Based Award granted with performance
goals pursuant to subsection (c) above shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied. Except as specifically provided in
subsection (c), no Qualified Performance-Based Award held by a Covered Employee
or by an employee who in the reasonable judgment of the Committee may be a
Covered Employee on the date of payment, may be amended, nor may the Committee
exercise any discretionary authority it may otherwise have under the Plan with
respect to a Qualified Performance-Based Award under the Plan, in any manner to
waive the achievement of the applicable performance goal based on Qualified
Business Criteria or to increase the amount payable pursuant thereto or the
value thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

(f) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant in designated forms of
Qualified Performance-Based Awards.

14.11. Forfeiture Events. Awards granted under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
employment for cause, violation of material Corporation or Affiliate policies,
breach of non-competition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate.

14.12. Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

14.13 Standalone or Tandem Awards. Awards granted under the Plan (other than
Options or SARs) may, in the discretion of the Committee, be granted either
alone or in addition to, or in tandem with, any other Award granted under the
Plan. Subject to Section 16.2, awards granted in addition to or in tandem with
other Awards may be granted either at the same time as or at a different time
from the grant of such other Awards.



--------------------------------------------------------------------------------

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. Mandatory Adjustments. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include:
(i) adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options or SARs that would constitute a modification or substitution
of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be
treated as the grant of a new stock right or change in the form of payment for
purposes of Code Section 409A. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

15.2 Discretionary Adjustments. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any recapitalization, reorganization, merger, consolidation,
combination or exchange of shares or any transaction described in Section 15.1),
the Committee may, in its sole discretion, provide (i) that Awards will be
settled in cash rather than Stock, (ii) that Awards will become immediately
vested and exercisable and will expire after a designated period of time to the
extent not then exercised, (iii) that Awards will be assumed by another party to
a transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price or base price of the Award, (v) that performance targets and
performance periods for Performance Awards will be modified, consistent with
Code Section 162(m) where applicable, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.

15.3 General. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. Amendment, Modification and Termination. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, constitute a material
change requiring stockholder approval under applicable laws, policies or
regulations or the applicable listing or other requirements of an



--------------------------------------------------------------------------------

Exchange, then such amendment shall be subject to stockholder approval; and
provided, further, that the Board or Committee may condition any other amendment
or modification on the approval of stockholders of the Company for any reason,
including (i) by reason of such approval being necessary or deemed advisable to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.
Without the prior approval of the stockholders of the Company, the Plan may not
be amended to permit: (x) the exercise price or base price of an Option or SAR
to be reduced, directly or indirectly, (y) an Option or SAR to be cancelled in
exchange for cash, other Awards, or Options or SARs with an exercise or base
price that is less than the exercise price or base price of the original Option
or SAR, or otherwise, or (z) the Company to repurchase an Option or SAR for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option or SAR is lower than the exercise price or
base price per share of the Option or SAR.

16.2. Awards Previously Granted. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent,
materially reduce or diminish the economic value of such Award;

(b) The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

(c) Except as otherwise provided in Article 15, without the prior approval of
the stockholders of the Company: (i) the exercise price or base price of an
Option or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR
may not be cancelled in exchange for other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, and (iii) the Company may not repurchase
an Option or SAR for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Option or SAR is lower
than the exercise price or base price per share of the Option or SAR; and

(d) No termination, amendment, or modification of the Plan shall materially
reduce or diminish the economic value or otherwise materially adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby.

16.3 Compliance Amendments. Notwithstanding anything in the Plan or in any Award
Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 17

GENERAL PROVISIONS

17.1. No Rights to Awards; Non-Uniform Determinations. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible



--------------------------------------------------------------------------------

Participants uniformly, and determinations made under the Plan may be made by
the Committee selectively among Eligible Participants who receive, or are
eligible to receive, Awards (whether or not such Eligible Participants are
similarly situated).

17.2. No Stockholder Rights. No Award gives a Participant any of the rights of a
stockholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

17.3. Special Provisions Related to Section 409A of the Code.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability, termination of employment or separation from service,
such amount or benefit will not be payable or distributable to the Participant,
and/or such different form of payment will not be effected, by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability, termination of employment or separation from service meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any Award. If this provision prevents
the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the next earliest payment or distribution date or
event specified in the Award Certificate that is permissible under Section 409A.
If this provision prevents the application of a different form of payment of any
amount or benefit, such amount or benefit shall be paid or distributed in the
form that would have applied absent the Change in Control, Disability,
termination of employment, or separation from service, as applicable.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Head of Human Resources) shall
determine which Awards or portions thereof will be subject to such exemptions.

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would



--------------------------------------------------------------------------------

constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within thirty (30) days
after the Participant’s death) (in either case, the “Required Delay Period”);
and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or a committee thereof, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

(e) Grants to Employees of Affiliates. Eligible Participants who are service
providers to an Affiliate may be granted Options or SARs under this Plan only if
the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A. For the avoidance of doubt, as of the Effective Date, Duke
Realty Limited Partnership, Duke Realty Services Limited Partnership, and Duke
Construction Limited Partnership qualify as “eligible issuers of service
recipient stock.”

(f) Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

(g) Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on a Participant’s execution and non-revocation of a release of claims,
such release must be executed and all revocation periods shall have expired
within 60 days after the date of termination of the Participant’s employment;
failing which such payment or benefit shall be forfeited. If such payment or
benefit is exempt from Section 409A of the Code, the Company may elect to make
or commence payment at any time during such 60-day period. If such payment or
benefit constitutes non-exempt deferred compensation for purpose of Code
Section 409A, then, subject to subsection (d) above, (i) if such 60-day period
begins and ends in a single calendar year, the Company may make or commence
payment at any time during such period at its discretion, and (ii) if such
60-day period begins in one calendar year and ends in the next calendar year,
the payment shall be made or commence during the second such calendar year (or
any later date specified for such payment under the applicable Award), even if
such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period. In other words, a Participant
is not permitted to influence the calendar year of payment based on the timing
of signing the release.

(h) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).



--------------------------------------------------------------------------------

17.4. Withholding. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The Company shall have the authority to require
a Participant to remit cash to the Company in lieu of the surrender of Shares
for tax withholding obligations if the surrender of Shares in satisfaction of
such withholding obligations would result in the Company’s recognition of
expense under generally accepted accounting principles. With respect to
withholding required upon any taxable event under the Plan, the Committee may,
at the time the Award is granted or thereafter, require or permit that any such
withholding requirement be satisfied, in whole or in part, by withholding from
the Award Shares having a Fair Market Value on the date of withholding equal to
the minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes.

17.5 No Right to Continued Service. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, director or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer, director or consultant of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

17.6. Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

17.7. Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

17.8. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

17.9. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.10. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.



--------------------------------------------------------------------------------

17.11. Fractional Shares. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.12. Government and Other Regulations.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

17.13. Governing Law. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Indiana.

17.14. Additional Provisions. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

17.15. No Limitations on Rights of Company. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.



--------------------------------------------------------------------------------

17.16. Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

The foregoing is hereby acknowledged as being the Duke Realty Corporation 2015
Long-Term Incentive Plan, as most recently adopted by the Board on January 28,
2015, and approved by the stockholders on April 29, 2015.

 

DUKE REALTY CORPORATION By:

/s/ DENNIS D. OKLAK

Dennis D. Oklak, Chairman of the Board and Chief Executive Officer